Citation Nr: 1206952	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating higher than 20 percent for residuals of a back injury.  

2. Entitlement to a rating higher than 10 percent for migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1989.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In November 2010, the Veteran elected to have a video conference hearing, which was scheduled for February 15, 2011.  On February 8, 2011, the Veteran faxed a request to the RO, although he intended the request for the Board, to change the video conference hearing to an in-person hearing.   The Board canceled the video conference hearing, but did not reschedule the Veteran for an in-person hearing. 

As the Veteran is entitled to a hearing before the Board and as the Veteran has clearly expressed the desire to appear in person, the Board grants the request for an in-person hearing.   38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a hearing before a Veterans Law Judge at the VA Regional Office in Jackson, Mississippi.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


